 



SUBSCRIPTION AGREEMENT AND INVESTOR QUESTIONNAIRE

 [logo.jpg]

 

Minimum Offering of $1,500,000

Maximum Offering of $5,000,000

Senior Secured Convertible Debentures and Common Stock Warrants

 

THE SECURITES OFFERED HEREBY ARE HIGHLY SPECULATIVE AND INVOLVE A HIGH DEGREE OF
RISK AND IMMEDIATE DILUTION AND MAY BE PURCHASED ONLY BY PERSONS WHO QUALIFY AS
“ACCREDITED INVESTORS” UNDER RULE 501 (a) OF REGULATION D UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

 

THIS DOCUMENT HAS NOT BEEN FILED WITH OR REVIEWED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER COMMISSION OR REGULATORY
AUTHORITY, AND HAS NOT BEEN FILED WITH OR REVIEWED BY THE ATTORNEY GENERAL OF
ANY STATES NOR HAS ANY SUCH COMMISSION, AUTHORITY OR ATTORNEY GENERAL DETERMINED
WHETHER IT IS ACCURATE OR COMPLETE OR PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THIS CONFIDENTIAL PRIVATE OFFERING SUBSCRIPTION AGREEMENT AND EXHIBITS CONTAINS
CONFIDENTIAL INFORMATION CONCERNING PRESSURE BIOSCIENCES, INC. AND HAS BEEN
PREPARED SOLELY FOR USE IN CONNECTION WITH THE OFFERING DESCRIBED HEREIN. ANY
USE OF THIS INFORMATION FOR ANY PURPOSE OTHER THAN IN CONNECTION WITH THE
CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF PRESSURE BIOSCIENCES, INC.
THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL AND/OR
CRIMINAL LIABILITY.

 

 

 

[Placement Agent]

 

 

 

 

subscription agreement and investor questionnaire

 

THIS SUBSCRIPTION AGREEMENT AND INVESTOR QUESTIONNAIRE IS TO BE COMPLETED BY
EACH PERSON WHO DESIRES TO PURCHASE SECURITIES OF PRESSURE BIOSCIENCES, INC.
(THE “COMPANY”) IN CONNECTION WITH THE PROPOSED PRIVATE PLACEMENT (THE
“OFFERING”) OF UP TO $5,000,000 GROSS SUBSCRIPTION PROCEEDS OF SENIOR SECURED
CONVERTIBLE DEBENTURES AND WARRANTS TO PURCHASE SHARES OF COMMON STOCK (THE
“SECURITIES”) AS DESCRIBED IN THE CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM
DATED AS OF MAY 11, 2015 (THE “MEMORANDUM”). THE COMPANY AND THE PLACEMENT AGENT
MAY ISSUE ADDITIONAL DEBENTURES AND WARRANTS FOR AN ADDITIONAL $1,250,000 OF
GROSS PROCEEDS.

 

THIS MATERIAL DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER
TO BUY ANY SECURITIES. THE OFFERING WILL BE MADE SOLELY PURSUANT TO THE TERMS
AND CONDITIONS OF THE MEMORANDUM WHICH CONTAINS MATERIAL INFORMATION REQUIRED TO
BE REVIEWED IN CONNECTION WITH ANY INVESTMENT DECISION. ALL TERMS NOT DEFINED
HEREIN SHALL HAVE THE MEANING ASCRIBED TO THEM IN THE MEMORANDUM.

 

INSTRUCTIONS:

 

Items to be delivered by all Subscribers:

 

  a. One (1) completed and executed Subscription Agreement and Investor
Questionnaire.

 

  b. Payment in the amount of subscription, by wire transfer of funds or check.
All checks should be made payable to “SIGNATURE BANK AS ESCROW AGENT FOR
PRESSURE BIOSCIENCES, INC.”

 

For Information and Wire Transfer Instructions:

 

Placement Agent:

[PLACEMENT AGENT]

 

THE SUBSCRIBER IS RESPONSIBLE FOR ALL WIRE TRANSFER FEES.

 

2

 

 

The Offering is comprised of Senior Secured Convertible Debentures (the
“Debentures”) and Common Stock Purchase Warrants, (“Warrants” and together with
the Debentures, collectively the “Securities” or the “Units”) of the Company, as
well as the terms of the Offering, which are described in the Private Placement
Memorandum, dated as of May 11, 2015 (“Memorandum”) are being offered without
registration under the Securities Act of 1933, as amended (the “Act”), or the
securities laws of any state or any other jurisdiction, in reliance on the
exemption contained in Section 4(2) of the Act and Regulation D promulgated
thereunder and on similar exemptions under applicable state laws. Under
Regulation D of the Act and/or certain state laws, the Company is required to
determine that an individual, or an individual together with a “Subscriber
representative” or each individual equity owner of an “investing entity” meets
certain suitability requirements before selling Securities to such individual or
entity. You understand that the Company and the Placement Agent will rely upon
the following information to determine whether you meet such suitability
requirements. Terms not defined herein shall have the meaning ascribed to such
terms in the Memorandum.

 

THE COMPANY WILL NOT SELL SECURITIES TO ANY SUBSCRIBER WHO HAS NOT FILLED OUT,
AS THOROUGHLY AS POSSIBLE, EXECUTED AND DELIVERED THIS SUBSCRIPTION AGREEMENT
AND INVESTOR QUESTIONNAIRE (THE “SUBSCRIPTION AGREEMENT”). IN THE CASE OF A
SUBSCRIBER THAT IS A PARTNERSHIP, TRUST, CORPORATION OR OTHER ENTITY, AN
AUTHORIZED OFFICER, OR GENERAL PARTNER OR EACH EQUITY OWNER OR BENEFICIARY, AS
APPLICABLE, MUST COMPLETE THIS SUBSCRIPTION AGREEMENT. This Subscription
Agreement is merely a request for information and does not constitute an offer
to sell or a solicitation of an offer to buy the Units. No sale will occur prior
to the acceptance of any subscription by the Company and the Placement Agent.
The Company and the Placement Agent, reserve the right to reject any
subscription for any reason or to accept subscriptions for less than the minimum
subscription of $25,000.

 

The principal amount of Debenture to be issued shall reflect original issue
discount of 10% of the subscription amount. By way of example, for each $100,000
of Debentures purchased, the Investor shall receive a Debenture in the principal
amount of $110,000 (reflecting original issue discount of 10% of the principal
amount) and Warrants to purchase an aggregate of 178,571 shares of Common Stock
of the Company (based upon a conversion price of $0.28 of the Debentures and the
actual cash subscription paid). The Offering is being conducted on an “all or
none best efforts” basis as to a minimum amount of gross proceeds of $1,500,000
(“Minimum Offering”) and on a best efforts basis at to a maximum amount of
$5,000,000 (“Maximum Offering”) of gross proceeds. The Company and the Placement
Agent may increase to maximum amount of gross proceeds by an additional
$1,250,000 for an aggregate maximum offering of $6,250,000 of gross proceeds.
All subscription proceeds shall be placed and held in a non interest bearing
escrow account pending acceptance and closings of the Offering. The Offering
commences on the date hereof and the Minimum Offering must be satisfied on or
before Friday, August 7, 2015 unless extended for up to 2 additional 30 days
periods by the Company and the Placement Agent.

 

The Company and the Placement Agent will promptly return any money without
interest thereon or deduction therefrom to a Subscriber whose subscription is
rejected in whole or in part as the case may be. Subscribers should also
understand that they may be required to furnish additional information to the
Company.

 

3

 

 

The Securities are being offered by the Company through the Placement Agent. The
purpose of this Subscription Agreement is to determine whether you meet certain
standards, because the Securities will not be registered under the Act and will
be sold only to persons who are “Accredited Investors,” as that term is defined
in Rule 501(a) of Regulation D, promulgated under the Act.

 

Your answers to the Subscription Agreement questions will be kept confidential.
At all times, however, you hereby agree that the Company may present this
Subscription Agreement to such parties as it deems appropriate in order to
assure itself that the offer and the sale of the Units to you will not result in
violations of federal or state securities laws which are being relied upon by
the Company in connection with the offer and sale thereof and as otherwise
required by law or any regulatory authority.

 

Please type or clearly print your answers, and state “none” or “not applicable”
when appropriate. Please complete Section A and each other section you are
requested to complete in Question A3. If there is insufficient space for any of
your answers, please attach additional pages. If the Units are to be owned by
more than one individual or by a corporation or partnership, you may need extra
copies of this Subscription Agreement. You may use photocopies or request extra
copies from the Company or the Placement Agent.

 

INSTRUCTIONS FOR WIRE AND PAYMENT:

 

Payment in the amount of subscription, by wire transfer of funds or check. All
checks should be made payable to “Pressure BioSciences, Inc., Signature Bank As
Escrow Agent”

 

Wire Transfer Instructions:

 

Bank:

Acct Name: Signature Bank as Escrow Agent for Pressure BioSciences, Inc.

Acct #: 1502330248

Signature Bank

ABA/Routing #: 026013576

SWIFT Code:

261 Madison Avenue

New York, NY 10006

Attn: Angelo Galati

 

FBO: Investor Name:

Social Security Number:

Address:

  

THE INVESTOR IS RESPONSIBLE FOR ALL WIRE TRANSFER FEES.

 

4

 

 

SECTION A: SUBSCRIBER INFORMATION

 

Al. Name(s) of SUBSCRIBER(s):                             A2. Principal Amount
of Units Subscribed for:
(Minimum Subscription is $___ )   $____________         A3. Manner of Ownership
of Securities:    

 

            One Individual   Please complete Sections A, B and C.          
           Husband and Wife Tenants by the Entirety   Please have one spouse
complete Sections A and B. Please have both spouses complete Section C.        
             Tenants in Common   Please have each individual separately complete
Sections A, B and C.                      Joint Tenants with Right of
Survivorship - Two or more Individuals (but not husband and wife)   Please have
each individual separately complete Section A, B and C.                     
Corporate Ownership   Please complete Section A, B, D and, if applicable, E and
F for the corporation. If the corporation does not qualify as an “accredited
investor” on its own, please have each person who owns an equity interest in the
corporation separately complete Sections B and, if applicable, C, D, E and F.  
                   Partnership Ownership   Please complete Sections A, B and D,
and have each general partner and limited partner separately complete Sections
B, C, D, E and F, if applicable.                      Trust Ownership   Please
complete Sections A, B and F, if applicable, and have each beneficiary and
trustee of the trust separately complete Sections B, C, D, E and F, if
applicable.                      Individual Retirement Account (IRA)   Please
complete Sections A, B, C and Signature Page.

 

5

 

 

FINRA Affiliation. Please state whether you or any of your associates or
affiliates (which includes your spouse, in-laws, children and parents): (i) are
a member or a person associated (including as an employee, officer, director or
partner) with a member of the Financial Industry Regulatory Authority (
“FINRA”), (ii) are an owner of stock or other securities of an FINRA member,
(iii) have made a subordinated loan to any FINRA member, or (iv) are a relative
or member of the same household of any person meeting the description set forth
in clauses (i) through (iii) above.

 

      Yes   No

 

If you marked yes above, please briefly describe the FINRA relationship below: 

 

     

 

SECTION B: ACCREDITED INVESTOR STATUS

 

B1. Please check one or more of the following definitions of “Accredited
Investor,” if any, which applies to you. If none of the following applies to
you, please leave blank.

 

           (a) A “Bank” as defined in Section 3(a)(2) of the Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity;                
  (b) Any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (the “Exchange Act”);                   (c) An insurance
company as defined in Section 2(13) of the Act;                   (d) An
investment company registered under the Investment Company Act of 1940 (the
“1940 Act”) or a business development company as defined in Section 2(a)(48) of
the 1940 Act;                   (e) A “Small Business Investment Company”
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958;                   (f) A plan
established and maintained by a state, or its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
                  (g) Any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended, if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are Accredited Investors.                   (h) A
“Private Business Development Company” as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.                   (i) An organization described
in Section 501(c)(3) of the Internal Revenue Code, corporation or similar
business trust, or partnership, not formed for the specific purpose of acquiring
the Securities, with total assets in excess of $5,000,000.                   (j)
A natural person whose individual net worth,* or joint net worth with that
person’s spouse, at the time of purchase exceeds $1,000,000.                  
(k) A natural person who had an individual income** in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.                   (l) A
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D
promulgated under the Act.                   (m) Any entity in which all of the
equity owners are Accredited Investors.***

  

 



 

* For purposes hereof net worth shall be deemed to include ALL of your assets,
liquid or illiquid and excluding the value of the primary residence. (including
such items as furnishings, automobile and restricted securities) MINUS any
liabilities (including such items as primary home mortgages which exceed the
fair market value of the primary residence and other debts and liabilities).    
** For purposes hereof the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income.” For Subscribers who are salaried employees, the gross salary of such
Subscribers, minus any significant expenses personally incurred by such
Subscriber in connection with earning the salary, plus any income from any other
source including unearned income, is a fair measure of “income” for purposes
hereof. For Subscribers who are self-employed, “income” is generally construed
to mean total revenues received during the calendar year minus significant
expenses incurred in connection with earning such revenues.     *** If the
Subscriber intends to qualify under (m), then all owners of the entity must
complete a Subscription Agreement as an individual.

  



6

 

 



SECTION C: INDIVIDUAL INFORMATION

 

C1. General Information

 

  Name:
                                                                                                                                                                              
      Age:                                             Social Security Number:
                                                 Marital status:         
                                    Spouse’s name:          
                                            Date of Birth:        
                                     

  

  If the Securities are to be owned by two or more individuals (not husband and
wife), are you related to any other co-owner(s)?

 

      Yes   No

  

  If Yes, please explain the relationship(s):                



  

C2. Principal Residence

 

  Address:
                                                                                                                                               
    Number                                                   Street          
                                                                                                                                               
    City                                               State
                                      Zip Code          
                                                                                                                                               
    Country         Mailing address (if other than principal residence address
above):          
                                                                                                                                               
    Number                                                   Street          
                                                                                                                                               
    City                                               State
                                      Zip Code        
                                                                                                                                               
    Country

 

7

 

 

  Telephone number:
                                                                                                                                               
        Facsimile number:
                                                                                                                                               
        Email address:
                                                                                                                                               
      C3. Current employment or business activity:         Company name:
                                                                                                                                               
        Address:
                                                                                                                                               
    Number                                  Street          
                                                                                                                                               
    City                                               State
                                      Zip Code         Principal business:
                                                                                                                                               
        Position and title:
                                                                                                                                               
        Years employed at current position:
                                                                                                                                               
      C4. Net worth excluding your primary residence:         (   ) $500,000 to
$999,999 (   ) $1,250,000 - $2,999,999   (   ) $1,000,000 to $1,249,999 (   )
Over $3,000,000       (Indebtedness on primary residence in excess of the fair
market value of the residence shall be deemed a liability)       C5. Liquid Net
worth:           (   ) $100,000 to $249,999 (   ) $250,000 to $499,999   (   )
$500,000 to $999,999 (   ) $1,250,000 - $2,999,999   (   ) $1,000,000 to
$1,249,999 (   ) Over $3,000,000       C6. Indicate your annual income from all
sources for the calendar years 2013, 2014, and expected for 2015 (check one box
for each year):

 

    $100,000
to
$199,999   $200,000
to
$299,999   $300,000
to
$399,999   $400,000
to
$499,999   $500,000
to
$749,999   $750,000
to
$999,999  

Over
$1M

2013                             2014                             2015          
                 

 

8

 

 

C7. Indicate your JOINT annual income (if applicable) from all sources for the
calendar years 2013 and 2014, and expected for 2015 (check one box for each
year):

 

    $100,000
to
$199,999   $200,000
to
$299,999   $300,000
to
$399,999   $400,000
to
$499,999   $500,000
to
$749,999   $750,000
to
$999,999  

Over
$1M

2013                             2014                             2015          
                 

 

C8. Please describe your business or professional education or training:

 

Dates   Degree   School / Major                                        

 

C9. Investment experience:           The frequency with which you invest in
marketable securities is:           (   ) often    (   ) occasionally   (   )
never           The frequency with which you invest in unmarketable securities
(such as private placement offerings) is:           (   ) often    (   )
occasionally   (   ) never           Have you previously participated in private
placement offerings in the last 5 years?            
                                                                           Yes
No

 



9

 

 

    If you answered “yes” to the above state the private placement(s) in which
you participated in the last 5 years:             Amount
Invested Name of
Entity/Issuer            
                                                         
                                                                    
                                                        
                                                                    
                                                        
                                                                    
                                                        
                                                        

 

You may use additional sheets if necessary

 

C10. (a) Have you been afforded an opportunity to investigate the Company and
review relevant factors and documents pertaining to the officers, managers and
the Company and its business and to ask questions of a qualified representative
of the Company regarding this investment and the assets, operations, and methods
of doing business of the Company?

 

      Yes   No

 

 

 

(b) Do you understand the nature of an investment in the Company and the risk
associated with such an investment?



      Yes   No

 

  (c) Do you understand that there is no guarantee of any financial return on
this investment?

 

      Yes   No

 

  (d) Do you understand that this investment is not liquid?

 

      Yes   No

 

  (e) Do you have adequate means of providing for your current needs and
personal contingencies in view of the fact that this is not a liquid investment?

 

      Yes   No

 



10

 

 

  (f) Are you aware of the Company’s business affairs and financial condition,
and have you acquired all such information about the Company as you deem
necessary and appropriate to enable you to reach an informed and knowledgeable
decision to acquire the Units?

 

      Yes   No

 

  (g) Do you have a “pre-existing relationship” with the Company or any of its
officers, managers or members?

 

      Yes   No

 

    (For purposes hereof, “Pre-existing relationship” means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent Investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)           If so, please indicate whether
the relationship is with the Company, and/or name the individual(s) with whom
you have a pre-existing relationship and describe the relationship:            
                    (h) Do you agree that you are able to bear the economic risk
of an investment in the Securities and at the present time, you are able to
afford a complete loss of such investment?

 

      Yes   No

 

  (i) Do you agree, either alone or together with your representatives, that you
have such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, and you have so evaluated the merits
and risks of such investment?

 

      Yes   No

 



11

 

  



C11. In order for the Company to comply with applicable anti-money
laundering/U.S. Treasury Department Office of Foreign Assets Control (“OFAC”)
rules and regulations, Investor is required to provide the following
information:         (a) Payment Information           (i) Name and address
(including country) of the bank from which Investor’s payment to the Company is
being wired (the “Wiring Bank”):                       (ii) Investor’s wiring
instructions at the Wiring Bank:                                   (iii) Is the
Wiring Bank located in the U.S. or another “FATF Country”*?          
                 Yes                            No           (iv) Is Investor a
customer of the Wiring Bank?                            Yes
                           No         (b) Additional Information        
Investors wishing to subscribe must provide the following additional information
or documents.

 

  For Individual Investors:                    A copy of a government issued
form of picture identification (e.g., passport or drivers license).        
          Proof of the individual’s current address (e.g., current utility
bill), if not included in the form of picture identification.                  
One or more of the above documents have been previously provided to the
Placement Agent.

  

 



 

* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

 

12

 

 

SECTION D: CORPORATE OFFEREES OR PARTNERSHIP OFFEREES

 

D1. General Information       Legal name of corporation or partnership:
                                                                                                           
      Fictitious name (d/b/a):
                                                                                                           
      State or place of incorporation or formation:
                                                                                                           
      Date of incorporation or formation:
                                                                                                           
      If partnership, type: ______ General ______ Limited       Federal I.D.
number:
                                                                                                           
      Fiscal year ends:
                                                                                                           
      Number of equity owners or partners:
                                                                                                           
      If Investor is a partnership, list names of each partner is the
partnership:
     
                                                                                                                                                                                              
      Name and title of authorized person executing Investor Questionnaire:
     
                                                                                                                                                                                             
      Business address:
                                                                                                           
      Mailing address (if different):
                                                                                                           
      Telephone number: (        )                                Facsimile
number: (        )                                     Email address:
                                                                                                          
    D2. Bank Information       Name of primary bank:
                                                                                                          
      Address:
                                                                                                          
      Telephone number: (        )                                     Account
type and number:
                                                                                                          
     

Person familiar with corporation’s or partnership’s account:
                                                                                            

 



13

 

 

  Was the corporation or partnership formed for the specific purpose of
purchasing the Units?



      Yes   No



 

  Check if applicable to the corporation:       Subchapter S________
Professional_______

 

D3. The undersigned represents and warrants as follows:       (a) The
corporation or partnership, as the case may be, has been duly organized (if a
partnership) is validly existing as a corporation or partnership in good
standing under the laws of the jurisdiction of its incorporation or formation
with full power and authority to enter into the transactions contemplated by the
Investor Questionnaire;       (b) (i) The officers or partners of the
undersigned who, on behalf of the undersigned, have considered the purchase of
the Units and the advisers, if any, of the corporation or the partnership, as
the case may be, in connection with such consideration are named below in this
Investor Questionnaire, and such officers and partners or advisers, if any, were
duly authorized to act for the corporation or the partnership in reviewing such
investment;             (ii) The names and positions of the officers or
partners, of the undersigned who, on its behalf, have reviewed the purchase of
the Units are as follows:              
                                                                                                                                                  
             
                                                                                                                                                  
            (iii) In evaluating the merits and risks of the purchase of the
Units, the corporation or the partnership, as the case may be, intends to rely
upon the advice of, or will consult with, the following persons:              
                                                                                                                                                  
             
                                                                                                                                                  
          (c) The officers of the corporation (if not Accredited Investors) or
the partners of the partnership who, on its behalf, have considered the purchase
of the Units and the advisers, if any, of the corporation or the partnership
who, in connection with such consideration, together have such knowledge and
experience in financial and business matters that such officer(s), partner(s)
and such adviser(s), if any, together are capable of evaluating the merits and
risks of the purchase of  the Units and of making an informed investment
decision;

  

14

 

 

 

 

 

(d) Together with any corporation or group of corporations with which it files a
consolidated federal income tax return, the undersigned has reserves and/or net
worth adequate to permit it to satisfy any tax or other liabilities arising from
its personal liability with respect to its investment in this Offering and the
operation thereof;         (e) The total assets of the corporation or the
partnership are in excess of $___________________.         (f) The corporation
or the partnership has had, during each of the past two years, gross income from
all sources of at least $_______________ and $____________, respectively;      
  (g) The undersigned expects the corporation or the partnership to have during
the current and the next tax year, gross income from all sources of at least
$_______ and $__________.         (h) The undersigned knows of no pending or
threatened litigation, the outcome of which could adversely affect the answer to
any question hereunder.

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

15

 

 

SECTION E: TRUST OFFEREES

 

E1. General Information       Legal name:
                                                                                                           
      State or place of formation:
                                                                                                           
      Date of formation:
                                                                                                           
      Federal I.D. number: __________________    Fiscal year ends:
                                                     Number of beneficiaries:
                                                                                                           
      Principal purpose:
                                                                                                           
     

Was the trust formed for the specific purpose of purchasing the Securities?



 

      Yes   No

 

  Business address:
                                                                                                           
      Mailing address (if different):
                                                                                                           
   
                                                                                                                                                              
      Telephone number: (        )                                     
Facsimile number: (        )                                      Email address:
                                                                                                           

 

E2. Authorization: If the trust was established in connection with a deferred
compensation plan, please attach a copy of the trust’s organizational documents
and a properly certified copy of the resolutions adopted by the trust’s board of
directors authorizing the trust to purchase the Units and authorizing the
trustee named below to execute on behalf of the trust all relevant documents
necessary to subscribe for and purchase the Units. In all cases, please attach a
properly certified copy of the resolutions adopted by the trustees of the trust
authorizing the trust to purchase the Units and authorizing the trustee named
below to execute on behalf of the trust all relevant documents necessary to
subscribe for and purchase the Units.         Name of trustee authorized to
execute the Investor Questionnaire:
                                                        

 

16

 

 

E3. Name of primary bank:
                                                                                                           
      Address:
                                                                                                           
   
                                                                                                                                                              
      Telephone number: (        )                                     
Facsimile number: (        )                                      Account type
and number:
                                                                                                           
      Person familiar with trust’s account:
                                                                                              
    E4. Additional Information       (a). Certain trusts generally may not
qualify as accredited investors except under special circumstances. Therefore,
if you intend to purchase the shares of the Company’s securities in whole or in
part through a trust, please answer each of the following questions.       Is
the trustee of the trust a national or state bank that is acting in its
fiduciary capacity in making the investment on behalf of the trust?       Yes
[  ]                      No [  ]       Does this investment in the Company
exceed 10% of the trust assets?       Yes [  ]                      No [  ]    
  (b). If the trust is a revocable trust, please complete Question 1 below. If
the trust is an irrevocable trust, please complete Question 2 below.       1.
REVOCABLE TRUSTS       Can the trust be amended or revoked at any time by its
grantors:       Yes [  ]                      No [  ]       If yes, please
answer the following questions relating to each grantor (please add sheets if
necessary):       Grantor Name:
                                                                                               

 



17

 

 



  Net worth of grantor (including spouse, if applicable), excluding home, home
furnishings and automobiles exceeds $1,000,000?       Yes [  ]
                     No [  ]       OR       Income (exclusive of any income
attributable to spouse) was in excess of $200, 000 for 2012 and 2013 and is
reasonably expected to be in excess of $200,000 for 2014?       Yes [  ]
                     No [  ]       OR       Income (including income
attributable to spouse) was in excess of $300,000 for 2012 and 2013 and is
reasonably expected to be in excess of $300,000 for 2014?       Yes [  ]
                     No [  ]       2. IRREVOCABLE TRUSTS       If the trust is
an irrevocable trust, please answer the following questions:       Please
provide the name of each trustee:       Trustee Name:
                                                                                               
      Trustee Name:
                                                                                                
      Does the trust have assets greater than $5 million?       Yes [  ]
                     No [  ]       Do you have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Company?       Yes [  ]                      No
[  ]

 



18

 

 



  Indicate how often you invest in:       Marketable Securities       Often [  ]
Occasionally [  ] Seldom [  ] Never [  ]       Restricted Securities       Often
[  ] Occasionally [  ] Seldom [  ] Never [  ]       Venture Capital Companies  
    Often [  ] Occasionally [  ] Seldom [  ] Never [  ]

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

19

 

 



SECTION F: QUALIFIED PENSION PLAN (“PLAN”) OFFEREES

 

F1.Please check one:

 

______a.The Plan requires the investment of each beneficiary or participant to
be held in a segregated account and the Plan allows each beneficiary or
participant to make his own investment decisions and, the decision to purchase
the Units has been made by the beneficiary or the participant and such
beneficiary or participant is an Accredited Investor (Please have each such
beneficiary or participant execute a separate Investor Questionnaire).

 

OR

 

______b.The investment decisions made for the Plan are made by a plan fiduciary,
whether a bank, an insurance company, or a registered investment adviser.

 

OR

 

______c.The Plan has total assets exceeding $5,000,000.

 

F2. General Information

 



  Legal name:           State or place of formation:           Date of
formation:           Federal I.D. number:   Fiscal year ends:           Number
of beneficiaries:           Principal purpose:           Business address:      
    Telephone number: (             )         Facsimile number: (             )
        Email address:           Mailing address:              

 

F3. Authorization: If the investment decision is being made by a beneficiary or
participant of a Plan, please attach applicable trust documents which permit
each beneficiary or participant to make his own investment decisions. In all
other cases, please attach a properly certified copy of the resolutions adopted
by the trustees of the Plan trust authorizing the Plan to purchase the Units and
authorizing the fiduciary named below to execute on behalf of the Plan all
relevant documents necessary to subscribe for and purchase the Units.

 

  Name of trustee authorized to execute the Investor Questionnaire:    

 





F4. Name of primary bank:





        Address:           Telephone number: (             )         Facsimile
number: (             )         Account type and number:           Person
familiar with your account:  

 









20

 

 

SECTION G: SUBSCRIPTION

 

The Investor hereby irrevocably subscribes for and agrees to purchase the
Debentures and Warrants for an aggregate purchase price equal to the gross
subscription price set forth on the signature page hereof (the “Purchase Price”)
and, subject to the terms hereof, the Company agrees to sell the Debentures and
Warrants to the Investor for the Purchase Price.

 

SECTION H: REPRESENTATIONS AND WARRANTIES BY ALL SUBSCRIBERS

 

By signing this Subscription Agreement, the undersigned hereby confirms the
following statements:

 

(a) I have read the Memorandum and this Subscription Agreement and other
accompanying documents of the Company, and am aware of and understand the risk
factors disclosed therein related to the Company and an investment in the
Company.

 

(b) I am aware that the Offering involves Securities for which no market exists,
thereby requiring any investment to be maintained for an indefinite period of
time. (c) I acknowledge that any delivery to me of the Memorandum relating to
the Securities prior to the determination by the Company or the Placement Agent
of my suitability as a Subscriber shall not constitute an offer of the
Securities until such determination of suitability shall be made, and I agree
that I shall promptly return the Memorandum and the other Offering documents to
the Company or the Placement Agent upon request.

 

(d) I also understand and agree that, although the Company and the Placement
Agent will use their respective best efforts to keep the information provided in
answers to this Subscription Agreement strictly confidential, the Company and
the Placement Agent or their respective counsel may present this Subscription
Agreement and the information provided in answer to it to such parties as they
may deem advisable if called upon to establish the availability under any
federal or state securities laws of an exemption from registration of the
Offering or if the contents thereof are relevant to any issue in any action,
suit or proceeding to which the Company, the Placement Agent or their respective
affiliates is a party, or by which they are or may be bound or as otherwise
required by law or regulatory authority.

 

(e) I realize that this Subscription Agreement does not constitute an offer to
sell or a solicitation of an offer to buy the Securities or any other security
of the Company but is merely a request for information.

 

(f) I understand that the Securities are being offered without registration
under the Act in reliance upon the private offering exemption contained therein,
and that such reliance is based in part on the information herein supplied. For
the foregoing reasons and to induce the Company to issue and deliver the
Securities to me, I represent and warrant that the information stated herein is
true, accurate and complete, and I agree to notify and supply corrective
information promptly to the Company as provided above if any of such information
becomes inaccurate or incomplete.

 

(g) The individual signing below on behalf of any entity hereby warrants and
represents that he/she is authorized to execute this Subscription Agreement on
behalf of such entity.

 

(h) The undersigned is able to bear the economic risk of the investment in the
Securities and can afford a complete loss of such investment. I understand that
the Company is a reporting company under the Securities and Exchange Act of
1934, as amended and files periodic reports with the SEC. The undersigned has
reviewed such recent filings by the Company, including, without limitation, its
recent annual report on Form 10-K for the year ended December 31, 2014, as filed
with the SEC on March 31, 2015, which includes a description of the Company, the
risks involved with an investment in the Company and its business and operations
and financial statements.

 

(i) Subject to the terms and conditions hereof and on the basis of the
representations and warranties hereinafter set forth, the Company hereby agrees
to issue and sell to the Subscriber and the Subscriber agrees to purchase from
the Company, upon closing of the Offering, the Debentures and Warrants as
described in the Memorandum. The Company or the Placement Agent may reject any
subscription in whole or in part.

 

(j) The Subscriber acknowledges and agrees that there is a Minimum Offering
Amount of $1,500,000 in aggregate gross proceeds of subscriptions prior to
release of funds to the Company and that pending acceptance of the Minimum
Offering and throughout the Offering period all subscription funds shall be held
in a non-interest bearing escrow account. The Placement Agent and its officers,
directors and other associated persons may purchase Securities, which purchases
shall count towards satisfaction of the Minimum Offering.

 

21

 

 

(k) In entering into this Subscription Agreement and in purchasing the Units,
the Subscriber further acknowledges that:

 

(i)The Company has informed the Subscriber that the Securities have not been
offered for sale by means of general advertising or solicitation.

 

(ii)The Securities may not be resold by the Subscriber in the absence of a
registration under the Act or exemption from registration. In particular, the
Subscriber is aware that the Securities will be “restricted securities”, as such
term is defined in Rule 144 promulgated under the Act (“Rule 144”), and they may
not be sold pursuant to Rule 144, unless the conditions thereof are met.

 

(iii)In the event the Company determines to issue certificates evidencing the
Securities, the following legends (or similar language) shall be placed on such
certificate(s):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER
SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED
OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT
THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
(2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES,
WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(iv)The Company may at any time place a stop transfer order on its transfer
books against the Securities. Such stop order will be removed, and further
transfer of the Securities will be permitted upon an effective registration of
the respective Securities, or the receipt by the Company of an opinion of
counsel satisfactory to the Company that such further transfer may be effected
pursuant to an applicable exemption from registration.

 

(v)The purchase of the Units involves risks which the Subscriber has evaluated,
and the Subscriber is able to bear the economic risk of the purchase of such
securities and the loss of its entire investment.

 

(l) The Subscriber agrees to indemnify and hold harmless the Company and the
Placement Agent , their respective officers, managers, members, employees,
agents, counsel and affiliates and each other person, if any, who controls the
Company or the Placement Agent, within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, against any and all losses, liabilities, claims,
damages and all expenses reasonably incurred in investigating, preparing or
defending against any litigation commenced or threatened or any claim whatsoever
arising out of or based upon any false representation or warranty or breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber herein or in any other document furnished by the Subscriber to any of
the foregoing in connection with this transaction.

 

(m) The Subscriber hereby acknowledges and agrees, subject to any applicable
state securities laws that the subscription and application hereunder are
irrevocable, that the Subscriber is not entitled to cancel, terminate or revoke
this Subscription Agreement and that this Subscription Agreement shall survive
the death or disability of the Subscriber and shall be binding upon and inure to
the benefit of the Subscriber and his heirs, executors, administrators,
successors, legal representatives, and assigns. If the Subscriber is more than
one person, the obligations of the Subscriber hereunder shall be joint and
several, and the agreements, representations, warranties, and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person and his heirs, executors, administrators, successors, legal
representatives, and assigns.

 

22

 

 

(n) The Company and the Placement Agent have each employed its own legal counsel
in connection with the Offering. The Subscribers have not been represented by
independent counsel in connection with the preparation of the Memorandum or the
terms of the Offering and no investigation of the merits or fairness of the
Offering has been conducted on behalf of the Subscribers. Prospective
Subscribers should consult with their own legal, tax and financial advisors with
respect to the Offering made pursuant to the Memorandum.

 

(o) The undersigned hereby acknowledges that officers, managers, members,
employees and affiliates of the Company and/or the Placement Agent may purchase
Units in the Offering, which purchases may count towards the Minimum Offering
Amount.

 

(p) My answers to the foregoing questions are true and complete to the best of
my information and belief and I will promptly notify the Company or the
Placement Agent of any changes in the information I have provided.

 

(q) Notwithstanding anything else contained in this Subscription Agreement or
the Memorandum, each prospective investor (and its employees, representatives or
other agents) and the Company may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as such terms are
used in Sections 6011, 6111 and 6112 of the Code and the Treasury Regulations
promulgated thereunder) of the undersigned subscribers investment in the Company
and any transactions entered into by the Company and all materials of any kind
(including opinions or other tax analyses) that are provided to such prospective
investor relating to such tax treatment and tax structure; provided that no
prospective investor or its employees, representatives or agents shall disclose
any information for which nondisclosure is reasonably necessary in order to
comply with U.S. securities laws; and provided further that this authorization
is not intended to permit disclosure of any term or detail not relevant to the
tax treatment or the tax structure of the Company, the Offering or transactions
entered into by the parties hereto.

 

The undersigned understands and agrees that this authorization to disclose such
tax treatment and tax structure is not intended to permit disclosure of any
other information including (without limitation) (i) any portion of any
materials to the extent not related to the tax treatment or tax structure of the
Company, the Offering or transactions entered into by the undersigned and the
Company, (ii) the identities of any investors in the Offering or (iii) any other
term or detail not relevant to the tax treatment or the tax structure of the
Partnership or transactions entered into by it.

 

The undersigned has been advised by the Company and the Placement Agent that the
principal amount of Debentures to be issued shall include original issue
discount, and therefore the principal amount shall be greater than the
subscription amount paid by the undersigned. The undersigned has been advised to
consult its own tax advisors with respect to the effect of such original issue
discount.

 

(r) The recipient, by accepting this Subscription Agreement and related Offering
documents confirms its understanding that the Offering and its terms may
constitute material non public information and agrees (i) not to distribute or
reproduce the offering documents, in whole or in part, at any time, without the
prior written consent of the Company and the Placement Agent, (ii) to keep
confidential the existence of this document and the information contained
herein, and (iii) refrain from trading in the publicly-traded securities of the
Company for so long as the undersigned is in possession of the material
non-public information contained herein.

 

23

 

 

I. COVENANTS, REPRESENTATIONS AND WARRANTS OF THE COMPANY

 

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Massachusetts and has the corporate
power to conduct the business which it conducts and proposes to conduct.

 

(b) The execution, delivery and performance of this Subscription Agreement by
the Company have been duly authorized by the Company and all other corporate
action required to authorize and consummate the offer and sate of the Units has
been duly taken and approved.

 

(c) The Debentures and Warrants to be issued and sold to the undersigned as
provided in the Memorandum have been duly authorized and when issued and
delivered against payment therefor, will be validly issued, fully paid and
non-assessable and will conform to the description thereof in the Memorandum.
There are no preemptive or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of, any shares of the Common Stock
issuable upon conversion of the Debentures or exercise of the Warrants pursuant
to the Company’s certificate of incorporation or bylaws or any agreement or
other outstanding instrument to which the Company is a party or is otherwise
known to the Company. On or before the initial closing of the Offering, the
Company shall have filed an amendment to its Certificate of Incorporation with
the State of Massachusetts to increase its authorized shares of Common Stock to
100 million shares of Common Stock. The Company shall obtain an affirmative vote
of its Board of Directors to recommend to its stockholders for a vote of
stockholders in accordance with the laws of the State of Massachusetts and the
rules and regulations of the Securities and Exchange Commission, an increase in
the number of shares of authorized Common Stock in a number so as to provide for
the conversion of all Debentures and exercise of all Warrants in accordance
herewith and therewith, on or before November 10, 2015, and a vote of
stockholders occurs on or before December 31, 2015; provided, however, in the
event that the stockholders of the Company do not vote approving favor of such
increase on or before December 31, 2015, the Company shall have 120 days from
December 31, 2015 to obtain such stockholder approval.

 

(d) The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.

 

(e) The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company.

 

24

 

 

(f) The Company is not in violation of or default under, nor will the execution
and delivery of this Subscription Agreement or the issuance of the Common Stock,
or the consummation of the transactions herein contemplated, result in a
violation of, or constitute a default under, the Company’s Certificate of
Incorporation or By-laws, any material obligations, agreements, covenants or
conditions contained in any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties may be bound or any material
order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.

 

(g) The information provided in the Memorandum and its filings made with the SEC
(“SEC Reports”) regarding the Company does not and do not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Company shall use the proceeds of the Offering as described in the Memorandum.

 

(h) As of the date hereof there is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or investigation pending
or to the Company’s knowledge threatened, with respect to the Company, or its
respective operations, businesses, properties, or assets, except as properly
described in the Memorandum or such as individually or in the aggregate do not
now have and will not in the future have a material adverse effect upon the
operations, business, properties, or assets of the Company.

 

(i) To the best of its knowledge, the Company has not infringed, is not
infringing, and has not received notice of infringement with respect to asserted
intangibles of others. To the best knowledge of the Company, none of the
patents, patent applications, trademarks, service marks, trade names and
copyrights, and licenses and rights to the foregoing presently owned or held by
the Company, materially infringe upon any like right of any other person or
entity. Except as disclosed in the Memorandum or its SEC Reports, the Company
(i) owns or has the right to use, free and clear of all liens, charges, claims,
encumbrances, pledges, security interests, defects or other restrictions of any
kind whatsoever, sufficient patents, trademarks, service marks, trade names,
copyrights, licenses and right with respect to the foregoing, to conduct its
business as presently conducted, and (ii), is not obligated or under any
liability whatsoever to make any payments by way of royalties, fees or otherwise
to any owner or licensee of, or other claimant to, any patent, trademark,
service mark, trade name, copyright, know-how, technology or other intangible
asset, with respect to the use thereof or in connection with the conduct of its
business as now conducted or otherwise. the Company has direct ownership of
title to all its intellectual property (including all United States and foreign
patent applications and patents), other proprietary rights, confidential
information and know-how; owns all the rights to its Intangibles as are
currently used in or have potential for use in its business.

 

(j) The Company shall provide for the transfer, upon request of the Subscriber,
or removal of any legends upon the Securities, all as may be allowed in
accordance with SEC Rule 144, and provide any required opinions of counsel to
the Company’s transfer agents, at no cost to the Subscriber. The Company shall
make generally available such information as may be necessary under SEC Rule 144
to allow for the resale of Securities by the Subscriber for at least three (3)
years after the final Closing of the Offering.

 

25

 

 

(k) The Subscribers shall be entitled to the registration rights for the shares
of Common Stock underlying the Debentures and Warrants (including any shares of
Common stock issuable upon conversion, exercise, redemption or payment of
interest) description annexed hereto as Exhibit A and incorporated herein. The
Company shall provide upon request of the Subscriber in connection with a sale
of the Securities (and underlying shares of Common Stock) or removal of any
legends upon the Securities and the underlying shares of Common Stock, all as
may be allowed in accordance with SEC Rule 144, and provide any required
opinions of counsel to the Company’s transfer agents, at no cost to the
Subscriber.

 

(l) Within 24 hours of the initial closing of the Offering, the Company shall
disclose in a public filing on Form 8-K as filed with the SEC, information
related to the terms of the Offering as may be required and allowed under the
rules and regulations of the SEC; provided, however, the Company shall not be
required to disclose the name or other information related to the Placement
Agent in accordance with SEC Rule 135.

 

(m) At or prior to the initial closing of the Offering, the Company shall either
obtain (i) subordination agreements from all secured creditors of the Company
subordinating their security interests and right of payment and collection to
the holders of the Debentures, and otherwise in form and substance acceptable to
the collateral agent under the Security Agreement or (ii) termination of all
security interests on any assets of the Company.

 

 SECTION J: MISCELLANEOUS

 

(a) All notices or other communications required under this Subscription
Agreement shall be deemed given upon (i) hand delivery; (ii) receipt of
confirmation of delivery via overnight courier to a Subscriber or to the Company
at the respective addresses set forth herein, or such other addresses as a
Subscriber or the Company shall designate to the other by notice in writing;
(iii) receipt of confirmation of transmission via facsimile at the facsimile
number set forth herein, or such other facsimile number as a Subscriber or the
Company shall designate to the other by notice in writing; (iv) three days after
mailing, postage prepaid, to a Subscriber or to the Company at the respective
addresses set forth herein, or such other addresses as a Subscriber or the
Company shall designate to the other by notice in writing; or (v) one business
day after transmission via electronic mail to the electronic mail address set
forth herein, or such other electronic mail addresses as a Subscriber or the
Company shall designate to the other by notice in writing.

 

(b) Each undersigned Subscriber agrees that neither this Subscription Agreement,
nor any of the Subscriber’s rights or interest herein or hereunder, is
transferable or assignable by the Subscriber, and further agrees that the
transfer or assignment of any Securities acquired pursuant hereto shall be made
only in accordance with the provisions hereof and all applicable laws.

 

(c) Each undersigned Subscriber agrees that, except as permitted by applicable
law and confirmation of the Subscriber’s subscription at such time, it may not
cancel, terminate or revoke this Subscription Agreement or any agreement of the
Subscriber made hereunder, and that this Subscription Agreement shall survive
the death or legal disability of the Subscriber and shall be binding upon the
Subscriber’s heirs, executors, administrators, successors and permitted assigns.

 

26

 

 

(d) All of the representations, warranties, covenants, agreements and
confirmations set out above shall survive the acceptance of the subscription
made herein and the issuance of the Securities in the Offering.

 

(e) Other than as reflected in the Transaction Documents, as defined in the
Debenture, this Subscription Agreement constitutes the complete and exclusive
statement of agreement among the parties hereto with respect to the subject
matter herein and therein and replace and supersede all prior written and oral
agreements or statements by and among parties hereto or any of them.

 

(f) All headings herein are inserted only for convenience and ease of reference
and are not to be considered in the construction or interpretation of any
provision of this Subscription Agreement.

 

(g) All exhibits attached to this Agreement are incorporated and shall be
treated as if set forth herein.

 

(h) If any provision of this Agreement or the application of such provision to
any person or circumstance shall be held invalid, the remainder of this
Subscription Agreement or the application of such provision to persons or
circumstances other than those to which it is held invalid shall not be affected
thereby.

 

(i) The parties agree to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions,
and conditions of this Subscription Agreement and the transactions contemplated
hereby.

 

(j) This Subscription Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

(k) The undersigned Subscriber appoints [PLACEMENT AGENT] as collateral agent,
in accordance with the terms of the Security Agreement entered into by the
Subscriber with the Company in connection with the purchase of the Debentures,
and hereby approves the rights, duties and obligations of the Subscriber and the
collateral agent, respectively, as described therein. Further, the undersigned
Subscriber and Company hereby consent and agree that Garden [PLACEMENT AGENT]
shall have the right, at its option, to assign and transfer its rights, duties
and obligations as collateral agent to an assignee upon 15 days notice to the
Subscriber and the Company.

 

[SIGNATURE PAGES APPEAR NEXT]

 



27

 


IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and Investor Questionnaire and agrees to the terms hereof.

 

Dated: _______________, 2015

FOR INDIVIDUALS:

(including Subscriber Representative)

          (Print Name)           (Signature)    

 

Dated: _______________, 2015

FOR INDIVIDUALS:

(including Subscriber Representative)

          (Print Name)           (Signature)      

Principal Amount of Units

Subscribed for hereby:

      $___________________

 

Dated: ________________, ____

FOR INDIVIDUAL RETIREMENT ACCOUNTS (IRA/ROTH IRA):

(including Purchaser Representative) 

      (Print Name)           (Signature)      

Principal Amount of Units

Subscribed for hereby:

      $___________________

 

28

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and Investor Questionnaire and agrees to the terms hereof.

 

Dated: _______________, 2015 FOR CORPORATIONS:           Name of Corporation    
    Name of Authorized Executive Officer of Corporation           Signature of
Authorized Executive Officer

 

Dated: _______________, 2015 FOR PARTNERSHIPS:           Name of Partnership    
      Name of Authorized Partner         Signature of Authorized Partner      

Principal Amount of Units

Subscribed for hereby:

      $___________________

 

29

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and Investor Questionnaire and agrees to the terms hereof.

 



Dated: _______________, 2015 FOR TRUSTS:           Name of Trust           Name
of Authorized Trustee           Signature of Authorized Trustee      

Principal Amount of Units

Subscribed for hereby:

      $_______________________

 

30

 

 

ACCEPTANCE OF SUBSCRIPTION BY THE COMPANY

 

The undersigned, Pressure BioSciences, Inc. hereby accepts the Subscription
Agreement of ___________________ as of the date stated below.

 

Dated:_________________, 2015 Pressure BioSciences, Inc         By:     Name:  
  Title:  

 

31

 

 

EXHIBIT A

 

REGISTRATION RIGHTS

 

1. Company Registration. If at any time while the Debentures or Warrants are
outstanding, the Company shall determine to register with the Securities and
Exchange Commission (“Commission”) under the Securities Act of 1933, as amended
(the “Act”), any of its securities either for its own account or the account of
a security holder or holders of the Company, other than an Excluded Registration
(as defined below), the Company will:

 

(a) Promptly give written notice of the proposed registration to Subscriber at
least three (3) business days prior to the filing of any registration statement;
and

 

(b) Include in such registration (and any related qualification under blue sky
laws or other compliance), all of such Registrable Securities (as defined below)
as are specified in a written request or requests made by Subscriber or any
other Holder (as defined below) received by the Company within ten (10) days
after such written notice from the Company is mailed or delivered. Such written
request may specify all or a part of Subscriber’s Registrable Securities. For
purposes of this Subscription, “Registrable Securities” means (b) “Registrable
Securities” means, as of any date of determination, (a) all of the shares of
Common Stock then issued and issuable upon conversion in full or payment in lieu
of cash or redemption of the Debentures (assuming on such date the Debentures
are converted in full without regard to any conversion limitations therein) or
payment of interest thereon, (b) all Warrant Shares then issued and issuable
upon exercise of the Warrants (assuming on such date the Warrants are exercised
in full without regard to any exercise limitations therein), (c) any additional
shares of Common Stock issued and issuable in connection with any anti-dilution
provisions in the Debentures or the Warrants (in each case, without giving
effect to any limitations on conversion set forth in the Debentures or
limitations on exercise set forth in the Warrants) and (e) any securities issued
or then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto)
for so long as (i) a Registration Statement with respect to the sale of such
Registrable Securities is declared effective by the Commission under the
Securities Act and such Registrable Securities have been disposed of by the
Holder in accordance with such effective Registration Statement, (ii) such
Registrable Securities have been previously sold in accordance with Rule 144, or
(iii) such securities become eligible for resale without volume or
manner-of-sale restrictions and without current public information pursuant to
Rule 144 as set forth in a written opinion letter to such effect, addressed,
delivered and acceptable to the Transfer Agent and the affected Holders and all
Warrants are exercised by “cashless exercise” as provided in each of the
Warrants, as reasonably determined by the Company, upon the advice of counsel to
the Company For purposes of this Subscription, “Holder” means any person who
holds Registrable Securities.

 

(c) For purposes of this Subscription, the term “Excluded Registration” shall
mean (i) a registration relating solely to shares of Common Stock (or Common
Stock based awards) issuable under an employee benefit plan approved by a
majority of non-employee directors or other compensation agreements of the
Company provided that not more than 2,500,000 shares of Common stock are
issuable to officers or directors of the Company, (ii) a registration relating
to the offer and sale of non convertible debt securities, (iii) a registration
relating to a corporate reorganization or other Rule 145 transaction, (iv) a
registration on any registration form that does not permit secondary sales or
(v) in connection with an underwritten public offering on a firm commitment
basis under the Securities Act of 1933, for gross proceeds of at least
$5,000,000 and the managing or lead underwriter advises the Company in writing
that marketing factors require a limitation on the number of shares to be
underwritten, and that the underwriters may (subject to the limitations set
forth below) exclude all Registrable Securities from, or limit the number of
Registrable Securities to be included in, the registration and underwriting. The
number of shares of securities that are entitled to be included in the
registration and underwriting shall be allocated, as follows: (i) first, to the
Company for securities being sold for its own account, and (ii) second, to the
Holders of Debentures and Warrants (including Subscriber) requesting to include
Registrable Securities in such registration statement based on the pro rata
percentage of Registrable Securities held by such Holders, assuming conversion,
and (iii) all other securities holders of the Company.

 

32

 

 

(d) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Subscription
prior to the effectiveness of such registration whether or not Subscriber or any
other Holder has elected to include securities in such registration.

 

(e) Expenses of Registration. All Registration Expenses (as defined below)
incurred in connection with registration pursuant this Subscription shall be
borne by the Company. All Selling Expenses (as defined below) relating to
securities registered on behalf of the Holders shall be borne by the holders of
securities included in such registration pro rata among each other on the basis
of the number of Registrable Securities so registered. For purposes of this
Subscription, “Registration Expenses” shall mean all expenses incurred in
effecting any registration pursuant to this Subscription, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company and one special
counsel for the Holders, blue sky fees and expenses, and expenses of any regular
or special audits incident to or required by any such registration, but shall
not include Selling Expenses, fees and disbursements of other counsel for the
Holders and the compensation of regular employees of the Company, which shall be
paid in any event by the Company. For purposes of this Subscription, “Selling
Expenses” shall mean all underwriting discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of one special counsel for the Holders included in the Registration Expenses
which shall equal the sum of $7,500).

 

2. Registration Procedures. In the case of each registration effected by the
Company pursuant to this Subscription, the Company will keep Subscriber advised
in writing as to the initiation of registration and the completion thereof. At
its expense, the Company will use its commercially reasonably efforts to:

 

(a) Keep such registration effective for a period ending on the earlier of (i)
the date that any of the Debentures or warrants are issued and outstanding or
(ii) the date Subscriber has completed the distribution described in the
registration statement relating thereto;

 

(b) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (i) above;

 

(c) Furnish such number of prospectuses, including any preliminary prospectuses,
and other documents incident thereto, including any amendment of or supplement
to the prospectus, as Subscriber from time to time may reasonably request;

 

(d) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdiction as shall be reasonably requested by Subscriber;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

 

(e) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration; and

 

33

 

 

(f) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed.

 

(g) Include in any prospectus the “Plan of Distribution” set forth in section 3
below.

 

3. Plan of Distribution.

 

Each Selling Stockholder (the “Selling Stockholders”) of the securities of
Pressure BioSciences, Inc. and any of their pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their
securities covered hereby on the principal Trading Market or any other stock
exchange, market or trading facility on which the securities are traded or in
private transactions. These sales may be at fixed or negotiated prices. A
Selling Stockholder may use any one or more of the following methods when
selling securities:

 



  ●  ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;         ● block trades in which the broker-dealer will
attempt to sell the securities as agent but may position and resell a portion of
the block as principal to facilitate the transaction;         ● purchases by a
broker-dealer as principal and resales by the broker-dealer for its account;    
    ● an exchange distribution in accordance with the rules of the applicable
exchange;         ● privately negotiated transactions;         ● settlement of
short sales;         ● in transactions through broker-dealers that agree with
the Selling Stockholders to sell a specified number of such securities at a
stipulated price per security;         ● through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;         ● a combination of any such methods of sale; or         ● any
other method permitted pursuant to applicable law.



 

The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

34

 

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
securities purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the securities.

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities. The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. The Selling Stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect. The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the Selling
Stockholders or any other person. We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).

  

35

 





 

 

 

